—In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal, as limited by their brief, from (1) so much of an order of the Supreme Court, Westchester County (Colabella, J.), entered March 27, 1992, as found that the plaintiffs and their attorney William J. Florence, Jr., had engaged in frivolous conduct in violation of 22 NYCRR 130-1.1, and which imposed costs of $1,900 against the plaintiffs and sanctions of $750 against William J. Florence, Jr., and (2) an order of the same court, entered May 29, 1992, which denied the plaintiffs’ motion for reargument.
Ordered that the appeal from the order entered May 29, 1992, is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order entered March 27, 1992, is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
We agree with the Supreme Court’s determination that the plaintiffs and their attorney engaged in frivolous conduct, warranting the imposition of costs and sanctions (see, 22 NYCRR 130-1.1; see, e.g., Belsky v Belsky, 175 AD2d 900; Belsky v Belsky, 172 AD2d 576; McMurray v McMurray, 163 AD2d 280; McMurray v McMurray, 157 AD2d 773). Mangano, P. J., Miller, Hart and Florio, JJ., concur.